DETAILED ACTION
Response to Amendment
The response of June 24, 2021 is considered herein.
Claim 1 has been amended.
Claims 1-14 remain pending and are considered on the merits herein.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over OIKAWA et al (US PG PUB 2010/0006141), in view of KATAOKA et al (US Patent 6,320,115).  OSTI (Investigation of Test Methods, Material Properties, and Processes for Solar Cell Encapsulants. Encapsulation Task of the Low-Cost Silicon Solar Array Project. Thirteenth Quarterly Progress Report, May 12, 1979-August 12, 1979 (Technical Report) | OSTI.GOV, 1 Jan. 1980, www.osti.gov/servlets/purl/5579296) is cited as evidence herein.
Regarding claims 1 and 12, OIKAWA et al teaches a photovoltaic panel (figure 10) comprising: 
a translucent front layer (192),
a layer of fiberglass fabric pre-impregnated with epoxy resin (170, comprised of fiberglass fabric 172 within an epoxy layer 174 as taught in paragraphs 10, 53, and 55), 
a layer of photovoltaic cells (110), 
a layer of fiberglass fabric pre-impregnated with epoxy resin (160, comprised of fiberglass fabric 162 within an epoxy layer 164 as taught in paragraphs 10, 53 and 55), and
a back layer (191).
OIKAWA et al further discloses, in paragraphs 126-129, the use of heating steps or baking the plurality of layers.

OIKAWA et al fails to address the use of an additional dry fiberglass layer between the front layer and photovoltaic cells and back layer and photovoltaic cells.

KATAOKA et al teaches an encapsulated solar cell device 400/800 in figures 4 and 9, just as in OIKAWA et al.  KATAOKA et al further discloses the use of a CRANE GLASS 230 non-woven fiberglass member (c. 19, l. 20-44) 402/804 that facilitates the release of air present in the resin materials during heating and increases weatherability without loss of light impingement in column 4, lines 20-37. OSTI teaches the CRANE GLASS 230 to be a “glass cloth” product in the 4th paragraph of page 2213, which is interpreted to read on dry fabric material. 

At the time of filing, it would have been obvious to add the non-impregnated dry fiberglass member, as in KATAOKA et al, to the stack of OIKAWA et al next to each of the pre-impregnated epoxy fiberglass layers so as to enable the release of gas in the resin material during stack heating but also to increase the weather ability of the device itself.

Regarding claim 2, OIKAWA et al shows the same stack as in the claimed language excepting the presence of the dry fiberglass material between the front layer or back layers and impregnated fiberglass fabric.  KATAOKA et al shows the use of the dry fabric 804 on either side of resin materials (as in top or bottom sides, as in the relationships between 903/804 or 802/804).  It would have been obvious to place a dry fiberglass layer, as in KATAOKA et al, on either side of a resin layer, so as to enable the desired degassing.  This would make clear the use of a dry fiberglass layer on the exterior of the pre-impregnated resin layers, as in the instant application.  Moreover, based on the extensive use of the fiberglass layers in KATAOKA et al it would have 

Regarding claims 3-5 and 8, while OIKAWA et al simply discloses the use of general heated assembly, KATAOKA et al teaches the use of a laminated body.  Column 15, lines 3-27 details the use of a vacuum environment for the stack 704 (wherein a stack is taught to include the front layer 903 in c. 19, l. 13-15).  Figure 7a and c. 15, l. 28-32 teaches the placement of the stack on a flat support 701 during lamination, which includes heating.  Column 15, lines 33-41 teaches the application of the vacuum to the stack via vacuum pump shown present beneath the stack based on vacuum lines 705.

Regarding claim 11, column 19, lines 40-44 of KATAOKA et al teaches the use of aluminum foil sandwiching for the back layer, rendering an opaque back layer.

Regarding claims 13 and 14, OIKAWA et al teaches the use of a polymer front or back layer (191/192) in paragraph 122.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over OIKAWA et al, in view of KATAOKA et al, as applied to claim 1 above, and further in view of XIA et al (US PG PUB 2010/0300533). OSTI is cited as evidence.
 Regarding claim 6, while KATAOKA et al teaches the use of dry fabric for enabling degassing, which obviously requires the need for the gas to escape the sides from the layer, KATAOKA et al is silent to the sizing of the dry fiberglass layer.  Moreover, modified OIKAWA et al is silent to the dry fabric with a dimension greater than that of the cells while utilizing a trimming of the panel.

XIA et al teaches a method of making and laminating a solar cell, just as in modified OIKAWA et al, as discussed in the abstract.  XIA et al teaches the use of a fabric layer (fiberglass mat, paragraphs 33, 92) disposed proximate the polymeric materials to allow an exit path for air and gases during the lamination process (paragraph 92).  Paragraph 93 discloses the use of excess mat (interpreted to read on a larger dimension than the solar cells) then trimmed subsequent to lamination to allow for “better off gassing and without alignment steps”.

At the time of invention, it would have been obvious to one of ordinary skill to utilize a fiberglass layer, as in modified OIKAWA et al and XIA et al, which is larger than the module, as in XIA et al, to enable better gas removal during lamination without having to align the cell components for ease of assembly.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over OIKAWA et al, in view of KATAOKA et al, as applied to claim 1 above, and further in view of YOSHIDA (US PG PUB 2013/0192740).  OSTI is cited as evidence.
Regarding claim 7, while OIKAWA et al and KATAOKA et al discuss heat-treating and pressing (interpreted to be equivalent to laminating, OIKAWA et al) or laminating (KATAOKA et al) the stack of components, modified OIKAWA et al is silent to the use of multiple ramping heating steps and a cooling third step.

YOSHIDA discloses a laminate processing method for solar cells, just as in modified OIKAWA et al, in the abstract.  YOSHIDA teaches the lamination of a stack of solar cells and protective films by heating the films to a first temperature (paragraph 38), then a higher temperature (second temperature, paragraph 39) then cooled to a lower temperature (paragraph 40).  Figure 6 shows 

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the lamination process of YOSHIDA for the module of modified OIKAWA et al so as to enable laminated solar cell formation, which inhibits wrinkles.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over OIKAWA et al, in view of KATAOKA et al, as applied to claim 1 above, and further in view of MEYER et al (US PG PUB 2013/0062956).  OSTI is cited as evidence.
Regarding claim 9, while OIKAWA et al and KATAOKA et al teach the series connection of an array of cells in paragraph 15 and c. 10, l. 40-45 respectively, modified OIKAWA et al fails teach the use of the connection of rows of series connective cells and the use of field-effect transistors within the panel.

MEYER et al teaches the connection of series of cells, in the abstract, just as in modified OIKAWA et al.  The connection of series of cells enables an array formation as shown in figure 2A.  Paragraphs 89-91 detail the use of FET devices within a power conversion kit that enable conversion of the power generated by the cells to power usable in transmission.

At the time of invention, it would have been obvious to organize the series connections of modified OIKAWA et al in an array as in MEYER et al to generate more power.  Moreover, the .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over OIKAWA et al, in view of KATAOKA et al and MEYER et al, as applied to claim 9 above, and further in view of PRETORIUS et al (US PG PUB 2014/0000683).  OSTI is cited as evidence.
Regarding claim 10, while OIKAWA et al shows the use of connectors 182/180/184 in figures 5A, 5B and 8 to allow connection from bus lines in the cell stack, coming out of the stack, modified OIKAWA et al fails to address the use of silicon-filled packages capping the connectors.

PRETORIUS et al teaches a laminated module, just as in modified OIKAWA et al, as discussed in paragraph 30.  PRETORIUS et al shows the emergence of electrical connectors from the laminated package in figure 1 at reference points 6 and 7.  Moreover, figure 8 shows the encapsulation of the connectors 6 in silicone-filled packages (wherein 82 is silicone) to protect the connection from the elements as disclosed in paragraph 84.

At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the silicone packaging of PRETORIUS et al, to cover the external electrical connectors of modified OIKAWA et al, so as to provide protection of the electrical connector from the elements.
Response to Arguments
Applicant's arguments filed June 24, 2021 have been fully considered but they are not persuasive.
On page 7, the applicant argues OIKAWA et al fails to disclose the use of a dry fiberglass fabric and fiberglass fabric pre-impregnated with epoxy resin between the front or back layer 
The examiner agrees OIKAWA et al alone does not disclose the claimed limitation, but the examiner relies on a combination rejection herein to address the use of the two layers on each side of the cells.  
Regarding the second point, OIKAWA et al does disclose a fiberglass fabric layer pre-impregnated with epoxy resin at paragraph 55 disclosing the sealing layer and fiberglass to expressly be a “prepreg” shown to be present on both sides of the photovoltaic cells.
On page 8, the applicant argues KATAOKA et al fails to teach the combination of a pre-impregnated layer and a dry fabric layer on each side of the cells.
Again, the examiner agrees KATAOKA et al alone does not detail both the pre-impregnated and dry fabric layers within this reference alone but rather in combination with OIKAWA et al.
The applicant further argues on page 8 that KATAOKA et al does not expressly teach a “dry fabric made of fiberglass, i.e. woven fiberglass” nor does OSTI lead one to interpret KATAOKA et al as such.
The examiner disagrees with this conclusion.  KATAOKA et al expressly teaches the use of a glass cloth (CRANE GLASS nonwoven layer in KATAOKA et al which OSTI recognizes as cloth, interpreted to read on fabric).  KATAOKA et al is clear that the layer is simply that of the fiberglass material making it clearly dry, as it is not treated with any materials or epoxies, just as in the instant specification.  In fact, just as disclosed on page 11 of the specification as filed, the fiberglass layer is used as a degassing layer based on its composition of just fiberglass, which mirrors the same functionality and structure as 
The applicant also argues on page 8 that KATAOKA et al does not teach the claimed pre-impregnated layers.
The examiner agrees.  As detailed in the above rejection, OIKAWA et al teaches the pre-impregnated fiberglass layer in this combination rejection.
On page 9, the applicant argues neither OIKAWA et al nor KATAOKA et al disclose “the association of a layer of dry fabric made of fiberglass and a layer of fiberglass fabric pre-impregnated with epoxy resin placed between the photovoltaic cells layer and each polymer layer of the stack.”
The combination of the two references does disclose the claimed features.  The examiner agrees that the references separately do not teach all the parts together, but the rejection provides teaching and motivation as to why to add the fiberglass fabric of KATAOKA et al, as evidenced by OSTI, to the pre-impregnated fiberglass layers of OIKAWA et al, which renders the claimed structure.  The applicant’s argument herein provides no reason why this combination would be ineffective or not teach the claimed structure. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        10/18/2021

/BETHANY L MARTIN/Primary Examiner, Art Unit 1721